Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification

The disclosure is objected to because of the following informalities:
On page 7 line 5 “at at”, removal of one is proper.
On page 7 and page 12 “analysed” it should read “analyzed”

Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 22, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 101
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is drawn to receiving an input from test welds, determining the quality parameters, determining the quality functional, and the optimum of said quality parameters and quality functional. 
	Claim interpretation: Using broadest reasonable interpretation (BRI) the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art (See MPEP 2111) based on the plain meaning of the words in the claim, the BRI of the claim comprises sensors, performing the function of (a) determining the quality parameters (b) determining the quality functional, and (c) the optimum of said quality functional. The limitation cited above are related to a method that, under BRI, could be performed in the mind of an induvial. That is, other than reciting “sensors”, nothing in the claim language precludes the method from practically being performed in the mind of an individual.  For example, a skilled welding inspector can visually inspect a weld given specific welding parameters can understand if a welding joint is “good” or “bad” and said inspector can recommend a change in parameters to improve said weld joint.
Step 1: this part of the eligibility analysis evaluates whether or not the claim falls within any statutory category (See MPEP 2106.03). the claim recites a method for automatically determining optimum welding parameters for carrying out a weld on a workpiece … and at least one sensor. Therefore, this invention is drawn to a process. Which is a statutory category of invention (Step 1: yes).
Step 2A Prong One: This part of the eligibility analysis evaluates whether or not the claim recites a judicial exception in MPEP 2106.04(II). The courts consider a mental process that “can be performed in the human mind, or by another human using a pen and paper” to be an abstract idea (CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690,1695 (Fed. Cir. 2011)). The mental process abstract idea grouping is defined as concepts performed in the human mind. Examples of mental processes included in the grouping are observation, evaluations, judgements, and opinions. As discussed in the claim interpretation section, the limitations of the claim include, under BRI, include the observation (determining quality parameters), evaluation (determining functional parameters) and judgment (determining the optimum of said quality functional) of data. Accordingly, the limitations recite a judicial exception, specifically an abstract idea that falls within the mental process grouping (Step 2A Prong 1: YES).
Step 2A Prong Two: This part of eligibility analysis evaluates whether or not the claim as a whole integrates the recited judicial exception, a mental process, into a practical application of the exception. This evaluation is performed by (a) identifying whether or not there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether or not the claim as a whole integrates the exception into a practical application. As discusses above, observation (determining quality parameters), evaluation (determining functional parameters) and judgment (determining the optimum of said quality functional) of data all fall under judicial exception. The computer preforming these steps recite at a high-level of generality. Such that it amounts to no more than mere instructions to apply the exception using the generic component furthermore, the limitation “and saves” shows more so that nothing more is done with the data that’s collected. Accordingly, this additional element does not integrate the abstract idea into practical application because it does not impose any limits on practicing the abstract idea. The claim is directed to an abstract idea integrated into a practical application (Step 2A prong 2: NO)
Step 2B: This part of the eligibility analysis evaluates whether or not the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to claim (MPEP 2106.05). As explained with step 2A Prong Two, the claim recited the additional element of “and save”. However, this element is not sufficient enough to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer to perform the recited process steps amounts to no more than mere instructions to apply an exception using a generic computer. Mere instructions to apply an exception using a computer component cannot provide an inventive concept (Step 2B: NO) 
Based on the above analysis, claim 16 is not eligible subject matter under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20040069754) Bates in view of (20170036288) Albrecht. 
Regarding claim 16, Bates teaches, wherein a plurality of test welds are carried out on test workpieces (9) along test welding tracks (10) ([Claim 1] wherein a user performs a plurality of welds to capture at least one weld characteristic for each weld), each resulting test weld seam (11) is measured along the test welding track (10) with at least one sensor (12), and at least one sensor signal (Sj(Pi(x))) is received, depending on the location (x) along the test weld seam (11) ([Claim 1]  A laser weld monitoring system capable of assessing a weld quality of welding using a pulsed laser, said system comprising: at least one sensor capable of capturing a weld characteristic of welding), at least one quality parameter (Qk(Sj(Pi(x)))) ([claim 1] weld characteristic) which characterizes each weld seam (11) is calculated from at least one sensor signal (Sj(Pi(x))) ([Claim 1]  A laser weld monitoring system capable of assessing a weld quality of welding using a pulsed laser, said system comprising: at least one sensor capable of capturing a weld characteristic of welding )), a quality functional (G(Qk(Sj(Pi(x))))) for characterizing the quality of the test weld seams (11) in accordance with the changed welding parameters (Pi(x)) is calculated from the at least one quality parameter ([0005]  applying the analysis to distinguish between good and bad welds) (Qk(Sj(Pi(x)))) and an optimum of the quality functional ([0050] algorithms including simple mathematical, algebraic and/or calculus operations such as maximum, minimum, slopes, integration, etc. may be used to obtain single value outputs for attributes (parameters or properties) that may be useful for distinguishing good welds from bad welds. The algorithms may be normalized to facilitate comparison) (Gopt(Qk(Sj(Pi(x)))) is ascertained, and from this determined optimum of the quality functional (Gopt(Qk(Sj(Pi(x)))) the respective optima of the quality parameters (Qk,opt(Sj(Pi(x))) are determined, and from the optima of the quality parameters (Qk,opt(Sj(Pi(x))) from the sensor signals (Sj(Pi(x))) those locations (x) are identified as optimum locations (xopt) along the test weld seam (11) at which the welding result of the test weld is optimum according to the respective quality parameter (Qk(Sj(Pi(x))), and the welding parameters (Pi(x)) at these locations (xopt) of the test weld seams (11), identified as optimum, are defined as values for the optimum welding parameters (Pi,opt) for carrying out the welding on the workpiece (4).
Bates does not expressly teach, at each test weld at least one welding parameter (Pi(x)) is changed automatically along the test welding track (10) from a predefined initial value (Pi,A) to a predefined final value (PiE), depending on the location (x) and an optimum of the quality functional (Gopt(Qk(Sj(Pi(x)))) is ascertained, and from this determined optimum of the quality functional (Gopt(Qk(Sj(Pi(x)))) the respective optima of the quality parameters (Qk,opt(Sj(Pi(x))) are determined, and the ability to save results.
Albrecht is directed towards adjustable welding equipment for finding optimized parameters.  Albrecht teaches at each test weld at least one welding parameter (Pi(x)) is changed automatically along the test welding track (10) from a predefined initial value (Pi,A) to a predefined final value (PiE), depending on the location (x) ([0020] the user interface at the mobile device (or other edge device) to interact with the welding knowledge provider, enter known welding information, and receive welding plan recommendations from the cloud. The user may then automatically configure the recommended parameters at the welding equipment using the interface.) and an optimum of the quality functional (Gopt(Qk(Sj(Pi(x)))) (taught by Bates) is ascertained, and from this determined optimum of the quality functional (Gopt(Qk(Sj(Pi(x)))) the respective optima of the quality parameters (Qk,opt(Sj(Pi(x))) are determined, and from the optima of the quality parameters (Qk,opt(Sj(Pi(x))) from the sensor signals (Sj(Pi(x))) those locations (x) are identified as optimum locations (xopt) along the test weld seam (11) at which the welding result of the test weld is optimum according to the respective quality parameter (Qk(Sj(Pi(x))), and the welding parameters (Pi(x)) at these locations (xopt) of the test weld seams (11), identified as optimum, are defined as values for the optimum welding parameters (Pi,opt) for carrying out the welding on the workpiece (4), and saved (([0066] the welder interface may receive feedback from a spin torch on the location of the wire placed in the joint via an encoder, tachometer, or other sensor.) and ([0051] may enable the user to retrieve previously saved sets of joint characteristics from local memory storage)). As taught in Bates the (Gopt(Qk(Sj(Pi(x)))) is calculated using mathematical (at least one algebraic function and at least one calculus function.) methods and will be used in the future steps. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at each test weld at least one welding parameter (Pi(x)) is changed automatically along the test welding track (10) from a predefined initial value (Pi,A) to a predefined final value (PiE), depending on the location (x) because, the user interface (taught by Albrecht) can automatically change said parameters during the welding process.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an optimum of the quality functional (Gopt(Qk(Sj(Pi(x)))) is ascertained, and from this determined optimum of the quality functional (Gopt(Qk(Sj(Pi(x)))) the respective optima of the quality parameters (Qk,opt(Sj(Pi(x))) are determined, and from the optima of the quality parameters (Qk,opt(Sj(Pi(x))) from the sensor signals (Sj(Pi(x))) those locations (x) are identified as optimum locations (xopt) along the test weld seam (11) at which the welding result of the test weld is optimum according to the respective quality parameter (Qk(Sj(Pi(x))), and the welding parameters (Pi(x)) at these locations (xopt) of the test weld seams (11), identified as optimum, are defined as values for the optimum welding parameters (Pi,opt) for carrying out the welding on the workpiece (4), and saved. The welder interface and spin touch that can get data from sensor (taught by Albrecht) and a memory storage (taught by Albrecht) can be useful to the user for repeatable weld parameters.
Regarding claim 17, Bates does not teach the test welding tracks (10) are measured before carrying out the test welds. 
Albrecht teaches, the test welding tracks (10) are measured before carrying out the test welds ([0032] based on the input received via the user interface, a workpiece composition, a workpiece thickness, a workpiece orientation, or a fillet size.) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at each test weld at least one of the welding parameters (Pi(x)) wire feed speed (vD(x)) of a welding wire (5) which is to be melted off, welding speed (vs(x)), free welding wire length, angle of attack (phip(x)) of the welding torch (3), working angle (phiw(x)) of the welding torch (3) and tool center point (TCP(x)) of the welding torch (3) is changed along the test welding track (10), depending on the locations (x), because the measurements of the welding area is needed for an effective weld.
Regarding claim 18, Bates expressly teaches, the method according to claim 16, wherein the test weld seams (11) are measured along the test welding tracks (10) during or after carrying out the test welds ([0052] The quantitative result can easily be compared against a predetermined value for a "good" or "bad" judgment. Furthermore, joint quality measurements, themselves single values, may be correlated with algorithm results to provide a measure of joint quality.). when there is a judgement of “good” or “bad” the one can assume that a measurement is made on said join to ensure quality. 
Regarding claim 19, Bates does not teach, at each test weld at least one of the welding parameters (Pi(x)) wire feed speed (vD(x)) of a welding wire (5) which is to be melted off, welding speed (vs(x)), free welding wire length, angle of attack (phip(x)) of the welding torch (3), working angle (phiw(x)) of the welding torch (3) and tool center point (TCP(x)) of the welding torch (3) is changed along the test welding track (10), depending on the locations (x).
Albrecht teaches, at each test weld at least one of the welding parameters (Pi(x)) wire feed speed (vD(x)) of a welding wire (5) which is to be melted off, welding speed (vs(x)), free welding wire length,([0078 a wire speed setpoint, a wire speed range, a welding program, a welding power waveform, a hot start setting, and/or a wire feed speed for configuring the welding power supply) angle of attack (phip(x)) of the welding torch (3), working angle (phiw(x)) of the welding torch (3) and tool center point (TCP(x)) of the welding torch (3) ([0021]  a welding procedure may include one or more weld program(s) and/or weld parameters used to control the output of welding equipment (e.g., power supply, wire feeder, etc.), and/or operator-performed actions or variables such as torch angle, travel angle, and/or travel speed.) is changed along the test welding track (10), depending on the locations (x) (the welder interface 11 may utilize feedback (e.g., sensor feedback) from the welding system 10 to modify the weld process and/or the weld variables in substantially real-time. For example, the welder interface 11 may utilize position and/or motion feedback of the torch 18 and the electrode 120 relative to the workpiece 22 to control the timing of adjustments to weld variables.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at each test weld at least one of the welding parameters (Pi(x)) wire feed speed (vD(x)) of a welding wire (5) which is to be melted off, welding speed (vs(x)), free welding wire length, angle of attack (phip(x)) of the welding torch (3), working angle (phiw(x)) of the welding torch (3) and tool center point (TCP(x)) of the welding torch (3) is changed along the test welding track (10), depending on the locations (x) because the welding parameters can be controlled by the welding plan (taught by Albrecht) along the welding path ensuring a proper welding process.
Regarding claim 20, Bates does not teach the test weld is carried out along predefined test welding tracks (10) with a constant tangential vector (t), in particular along straight test welding tracks (10) with a length (I) of preferably 10 cm to 50 cm.
Albrecht teaches the test weld is carried out along predefined test welding tracks (10) with a constant tangential vector (t), in particular along straight test welding tracks (10) with a length (I) of preferably 10 cm to 50 cm ([0021] the term “welding procedure” is defined as the operations taken by equipment and/or by a weld operator to accomplish a weld. For example, a welding procedure may include one or more weld program(s) and/or weld parameters used to control the output of welding equipment (e.g., power supply, wire feeder, etc.), and/or operator-performed actions or variables such as torch angle, travel angle, and/or travel speed.). Tangential vector can be defined by a combination of torch angle, travel angle and or travel speed.
Regarding claim 21, Bates does not teach, the test welds are carried out on flat test workpieces (9).
Albrecht teaches, the test welds are carried out on flat test workpieces (9) ([0048] GUI 50 is shown having a weld type and position selection menu 52. For example, the user may specify a butt joint, a corner joint, an edge joint, a lap joint, a tee joint, or other weld joint type. Additionally, or in the alternative, the user may specify a flat position, a horizontal position, a vertical position, or an overhead position.). The focus on flat position is understood to have a consistent quality function, since as the welding position changes so will the parameters needed to obtain a proper quality function.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the test welds are carried out on flat test workpieces (9) because the GUI (taught by Albrecht) allows the position of the workpiece to be selected by the user.
Regarding claim 22, Bates teaches the test weld seams (11) are measured along the test welding track (10) by means of non-destructive measurement methods, for example optical sensors (13), in particular laser scanners, cameras or suchlike, X-ray sensors (14), and/or temperature sensors (15) preferably during the carrying out of the test weld ([0006] system includes at least one sensor capable of capturing a weld characteristic of welding using said pulsed laser and ([0016] FIGS. 6A-6C illustrate processes for deriving attributes (or parameters) for defining weld quality based on temperature (IR) profiles in an exemplary embodiment according to the present invention)).
Regarding 23, Bates teaches, the test weld seams (11) are processed along the test welding track (10) by means of destructive measurement methods, for example by the making of at least one micrograph of the test weld seam (11) at least one predefined distance (x) along the test welding tracks (10) ([0056] testing for weld strength, weld interface area, weld cross-section, etc., and may be ascertained through destructive testing).
Regarding claim 24, Bates does not teach, at each test weld at least one welding parameter (Pi(x)) is varied from the predefined initial value (PiA) to the predefined final value (PiE) linearly along the test welding track (10) on a predefined length (I), depending on the location (x).
Albrecht teaches at each test weld at least one welding parameter (Pi(x)) is varied from the predefined initial value (PiA) to the predefined final value (PiE) linearly along the test welding track (10) on a predefined length (I), depending on the location (x) ([0066] the welder interface may receive feedback from a spin torch on the location of the wire placed in the joint via an encoder, tachometer, or other sensor. The feedback to the welder interface enables the welder interface to control the welding system to modulate the wire feed speed, the spin speed, the electrical parameters, or any combination thereof).  Linear changing or slightly changing parameters would be obvious to one of ordinary skill in the art to in order to find the most optimized welding parameters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at each test weld at least one welding parameter (Pi(x)) is varied from the predefined initial value (PiA) to the predefined final value (PiE) linearly along the test welding track (10) on a predefined length (I), depending on the location (x) because the welder interface (taught by Albrecht) can be used to change parameters during the welding process.





Regarding claim 25,  Bates teaches the test welds are carried out under various welding conditions (B,), and the optimum welding parameters (P;.opt) for the welding under a predefined welding condition (By) is carried out by interpolation of the optimum welding parameters (P opt) which were determined at test welds under the bordering welding conditions (B0, Bo) for the predefined welding condition (By) ([Claim 2] The laser weld monitoring system according to claim 1, wherein the user performs the welds at different weld conditions to correlate a variation in the weld quality with the variation in the single value output for said at least one algorithm as the weld conditions change). If correlation is preformed it can be assumed a mathematical process is complete just the same as interpolation.
	  Regarding claim 26, Bates does not teach, the test welds are carried out under at least two different welding conditions (B,) respectively of the workpiece temperature, position of the test workpiece (9), opening angle of the test workpieces (9) around the test welding track (10) or the gap width of the test welding track (10).
	Albrecht teaches, the test welds are carried out under at least two different welding conditions (B,) respectively of the workpiece temperature, position of the test workpiece (9), opening angle of the test workpieces (9) around the test welding track (10) or the gap width of the test welding track (10) ([0048] GUI 50 is shown having a weld type and position selection menu 52. For example, the user may specify a butt joint, a corner joint, an edge joint, a lap joint, a tee joint, or other weld joint type. Additionally, or in the alternative, the user may specify a flat position, a horizontal position, a vertical position, or an overhead position.).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the test welds are carried out under at least two different welding conditions (B,) respectively of the workpiece temperature, position of the test workpiece (9), opening angle of the test workpieces (9) around the test welding track (10) or the gap width of the test welding track (10) because the GUI (taught by Albrecht) has welding types such as welding position and joint type. Where the joint selected has the parameter of opening angle within it. This is to ensure a proper welding process.
	Regarding claim 27,  Bates teaches, before the carrying out of the interpolation, the quality functional G(Qk(Sj(Pi(x)))) is determined at the predefined welding condition (By) and, when the quality functional G(Qk(Sj(Pi(x)))) deviates from a threshold value, at least one further test weld is carried out at a further test welding condition (Bz) ([0006] at least one weld characteristic for each weld to generate a single value output for the associated attribute, and selects an attribute indicative of the weld quality by correlating the single value outputs of said at least one algorithm with the weld qualities of the welds) and ([0081] Multiple welds may be performed for repeatability measurement purposes.)). The single value output in Bates will be considered the threshold in claim 27.
	 Regarding claim 28, Bates teaches, the width, height, superelevation, under-curvature, seam filling volume and/or the transition angle of the test weld seam (11) is scanned and from these sensor signals (Sj(Pi(x)) the quality parameter (Qk(Sj(Pi(x)) is calculated along the test welding track (10) ([0064] In some embodiments, the models stored in memory 37 and/or the network 46 may be based at least in part on a volumetric calculation of deposited filler material, thermal dynamics of the welding application, and/or fluid dynamics of the molten filler material. The welder interface 11 may advise a weld process with a deposition rate, travel speed, and wire feed speed that would deposit a volume of filler material (e.g., welding wire) that would fill the joint with a desired density/porosity.). 
Regarding claim 29, Bates does not teach the optimum of the quality functional (Gopt(Qk(Sj(Pi(x))) is determined by successive changing respectively of a welding parameter (Pi(x)) for influencing respectively a quality parameter (Qk(SJ(Pi(x)))).
Albrecht teaches the optimum of the quality functional (Gopt(Qk(Sj(Pi(x))) is determined by successive changing respectively of a welding parameter (Pi(x)) for influencing respectively a quality parameter (Qk(SJ(Pi(x)))). A welding process that comprises of a loop that changes welding parameters (see figure below):

    PNG
    media_image1.png
    594
    467
    media_image1.png
    Greyscale

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include  the optimum of the quality functional (Gopt(Qk(Sj(Pi(x))) is determined by successive changing respectively of a welding parameter (Pi(x)) for influencing respectively a quality parameter (Qk(SJ(Pi(x)))) because the loop shown in Fig.8a (taught by Albrecht) shows a changing of said welding parameters until the desired weld is achieved.
	Regarding claim 30, Bates does not teach the optimum of the quality functional (Gopt(Qk(Sj(Pi(x))) is determined by changing in terms of gradient several welding parameters (Pi(x)) for influencing several quality parameters (Qk(SJ(Pi(x)))).
	Albrecht teaches, the optimum of the quality functional (Gopt(Qk(Sj(Pi(x))) is determined by changing in terms of gradient several welding parameters (Pi(x)) for influencing several quality parameters (Qk(SJ(Pi(x)))).
Regarding claim 30, Bates does not teach the optimum of the quality functional (Gopt(Qk(Sj(Pi(x))) is determined by changing in terms of gradient several welding parameters (Pi(x)) for influencing several quality parameters (Qk(SJ(Pi(x)))).
Albrecht teaches, the optimum of the quality functional (Gopt(Qk(Sj(Pi(x))) is determined by changing in terms of gradient several welding parameters (Pi(x)) for influencing several quality parameters (Qk(SJ(Pi(x)))). (See figure below) 

    PNG
    media_image1.png
    594
    467
    media_image1.png
    Greyscale



Gradient was understood by the examiner as any type of change in welding parameters.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the optimum of the quality functional (Gopt(Qk(Sj(Pi(x))) is determined by changing in terms of gradient several welding parameters (Pi(x)) for influencing several quality parameters (Qk(SJ(Pi(x)))) because   the loop shown in Fig.8a (taught by Albrecht) shows a changing of said welding parameters until the desired weld is achieved. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached  7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on (571)270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH BRIAN ASSANTE/Examiner, Art Unit 3761

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761